Title: To Thomas Jefferson from Albert Gallatin, 15 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 15th 1806
                        
                        I enclose the letter of the Agent of the U.S. in Louisiana announcing the decision of the Commissioners,
                            Lucas’s reasons of dissent, and the Attorney general’s opinion.
                        A legislative remedy is liable to the objection, that it seems to admit that the construction of the law was
                            doubtful, and might be attacked by some as retrospective. Instructions covering the Atty. Gen.’s opinion may be
                            disregarded. And neither a law nor instructions can anticipate all the constructions which the board may put on the law.
                            It is for that reason that I think a removal necessary.
                        With respectful attachment Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    